Citation Nr: 0913243	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), on a direct basis and as secondary to 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk







INTRODUCTION

The Veteran had active service from September 1947 to June 
1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for PTSD and assigned an initial 
10 percent rating for the condition retroactively effective 
from January 11, 2006, the date of receipt of the Veteran's 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (indicating when this occurs VA adjudicators must 
consider whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  This June 2006 rating decision also denied service 
connection for GERD.

The RO in Chicago, Illinois, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.

The Veteran submitted an untimely substantive appeal (on VA 
Form 9) with respect to his claim for service connection for 
a right shoulder condition.  38 C.F.R. § 30.302(b) (2008).  
He may, however, re-open this claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§ 3.156(a) (2008).

In his November 2007 substantive appeal (on VA Form 9), the 
Veteran requested a videoconference hearing before a Board 
member.  In a November 2008 letter, he was notified that his 
hearing had been scheduled for December 2008, but he failed 
to appear for the proceeding and has not provided an 
explanation for his absence or requested to reschedule the 
hearing.  So his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  GERD was not manifested during service or until many 
years after his discharge and is unrelated to his service or 
the service-connected PTSD.

2.  The service-connected PTSD is manifested by sleep 
impairment, some anxiety, and mild memory loss.  However, a 
depressed mood, suspiciousness, and panic attacks have not 
been shown, and the Veteran has been found to have the 
ability to maintain successful social and occupational 
relationships.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by military 
service and is not proximately due to, the result of, or 
chronically aggravated by the service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria for an initial disability rating greater 
than 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by a letter dated in 
February 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the Veteran in 
obtaining and what information or evidence the Veteran was 
responsible for providing.  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claims.  See 73 FR 
23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
February 2006 VCAA notice letter prior to initially 
adjudicating the Veteran's claims in June 2006, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

In cases, as here with the PTSD claim, where the claim arose 
in another context, namely, the Veteran trying to establish 
his underlying entitlement to service connection, and this 
claim since has been granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial disability rating 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's claim for service connection 
for GERD, the RO sent the Veteran a letter in March 2006, 
prior to the initial adjudication in June 2006, discussing 
the downstream disability ratings and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, as to any deficiency in the notice to the 
Veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted based on:  (1) the communications 
sent to the Veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the report of his 
most recent June 2007 VA compensation examination for a 
medical nexus opinion concerning the cause of his claimed 
GERD - and in particular, whether it is related to his 
military service and the report of his most recent June 2007 
VA compensation examination to assess the severity of his 
PTSD.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2007).  

Service Connection for GERD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2007); 38 C.F.R. § 3.303(a) (2008).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  VA outpatient 
treatment records diagnose the Veteran with GERD.  Thus, 
there is no disputing that the Veteran has this claimed 
condition.  

So the determinative issue is whether the Veteran's GERD is 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of or treatment for GERD.  

Post-service, the Veteran was treated by the VA Medical 
Center (VAMC) in September 2002 and in February 2006 for his 
GERD.  The Veteran left the service in 1952 and did not 
complain of GERD symptoms until almost 50 years later.  This 
intervening lapse of time between his separation from 
military service and the first documented manifestation of 
this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Here, there was no "favorable" medical opinion by any VA 
doctor because none attributed his GERD to his active 
military service.  They only recounted his self-reported 
history of chronic pain, without also personally commenting 
on whether his GERD is indeed traceable back to any injury he 
may have sustained while in the military.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Regardless, that is not the primary basis of the Veteran's 
claim - that he developed GERD during service.  His claim is 
predicated, instead, on the notion that his PTSD either 
caused or at least aggravated his GERD.  So he is claiming 
entitlement to secondary service connection.  38 C.F.R. 
§ 3.310 (a) and (b) (2008).

In June 2007, the Veteran was afforded a VA examination, in 
which the VA examiner reviewed the claims file.  The Veteran 
told the VA examiner that his heartburn symptoms occur more 
frequently when his PTSD is giving him more problems.  Upon 
examination, the VA examiner diagnosed the Veteran with GERD, 
and concluded that the Veteran's GERD "is less likely than 
not caused by his PTSD."

Significantly, the claims folder contains no medical opinion 
refuting the conclusion set forth by the June 2007 VA 
examine.  Clearly, therefore, there is no post-service 
medical evidence linking the Veteran's current GERD to his 
military service.  Additionally, the GERD claim cannot be 
granted on the alternative theory of secondary service 
connection (that is, on the premise that it was caused or 
aggravated by the service-connected PTSD).  38 C.F.R. 
§ 3.310.  There simply is no supporting medical evidence to 
substantiate this necessary correlation.  

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
GERD, he does not have the necessary medical training and/or 
expertise to give a probative opinion on the cause of his 
current GERD - and, in particular, whether this condition is 
traceable back to his military service or his service-
connected PTSD.  This is a medical, not lay, determination.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998) (1997), the Court had the very same 
holding - again noting that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for GERD.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  

In reaching this decision, the Board acknowledges the 
Veteran's receipt of the Combat Infantryman Badge as well as 
the Purple Heart and, as such, has considered the provisions 
set forth in 38 U.S.C.A. § 1154(b) (West 2002).  
Significantly, however, as discussed herein, the claims 
folder contains no competent evidence associating the 
Veteran's GERD with his active service or his 
service-connected PTSD.  Accordingly, the appeal must be 
denied.  

Initial Increased Rating For PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  And as already alluded to, 
if, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  That is to say, VA may "stage" the 
rating to compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.  Fenderson, 12 Vet. App. at 125-
26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).
The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated as 
10 percent disabling under 38 C.F.R. 
§ 4.130, DC 9411, post-traumatic stress disorder (2008).

Under DC 9411, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
higher 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2008).

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
Throughout the current appeal, the Veteran has been 
consistently assigned a GAF score of 70.  A GAF score of 61-
70 indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning well, with some meaningful interpersonal 
relationships.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

In February 2006, the Veteran was seen by a VAMC 
psychiatrist, who noted that the Veteran was having intrusive 
PTSD symptoms, including occasional nightmares about the war, 
constant daytime thoughts about service, and intense 
psychological distress at reminders of trauma triggered by 
talking about experiences and war movies.  The VA 
psychiatrist also determined that the Veteran was showing 
avoidant symptoms.  The Veteran stated he avoids war movies 
and the news, as occasionally the news will bother him.  The 
Veteran stated he tries to avoid thinking about what happened 
to him, particularly the specific battles that bother him.  
The VA psychiatrist noted that the Veteran had an inability 
to recall certain aspects of his trauma.  The VA psychiatrist 
also noted that the Veteran was experiencing hypervigilance.  
The Veteran stated he feels irritable at times.  The Veteran 
stated that he has not slept well for the last 20 years, but 
the VA psychiatrist noted that it was difficult to determine 
if this was directly related to his PTSD.  Additionally, the 
Veteran stated that his exaggerated startle is "not as 
severe as it used to be, but I still startle."  The Veteran 
described his mood as "ok."  The Veteran denied symptoms of 
depression.  

Upon examination, the VA psychiatrist determined that the 
Veteran's affect was reactive, but tearful at times.  The 
Veteran's thought flow was logical and goal-directed.  His 
cognitive function appeared to be intact, and his insight and 
judgment were good.  The VA psychiatrist noted that the 
Veteran was still married with children, and was still 
volunteering regularly for several organizations.  The VA 
psychiatrist noted that the Veteran still does not want to be 
on medication.  The Veteran's level of guilt was pronounced.  
The Veteran was diagnosed with PTSD and assigned a GAF score 
of 70.  

Based on this February 2006 VAMC outpatient treatment record, 
the RO granted service connection for PTSD, and assigned a 10 
percent rating for the condition retroactively effective from 
January 11, 2006, the date of receipt of the Veteran's claim.  
The Veteran disagreed with this rating and continued to 
appeal.  

Consequently, VA furnished the Veteran with another 
compensation examination in June 2007 to determine the 
current severity of his service connection PTSD.  At this 
examination, the VA examiner reviewed the Veteran's pertinent 
medical history.  The Veteran told the VA examiner that "I 
only sleep 1-2 hours at a time, 5 hours total at night.  I 
take occasional naps.  I haven't had a bad dream in a couple 
of weeks, but I still have a couple per month.  I try to 
block out the thoughts and the memories, and I don't talk 
about my memories, but I think about it still daily, I try to 
keep busy."  The Veteran described a daily frequency of 
symptoms of a mild severity, with a duration that can last up 
to 5 minutes with remissions that can last up to 1 week and 
include improved capacity for adjustment during those time.  
The Veteran is currently being prescribed medication by the 
VA psychiatrist.  The Veteran stated he currently volunteers 
10 hours per week at various organizations.  The Veteran 
stated that he has never missed any time at work because of 
his mental health and he is quite active and busy in his 
retirement now.  The Veteran has been married for 54 years 
and has children, grandchildren, and great grandchildren.  
The Veteran stated that he gets along great with all of them, 
but does get moody sometimes.  The Veteran stated that he has 
several friends who he meets with a monthly basis.  The 
Veteran stated he is able to maintain minimal personal 
hygiene and other basic activities of daily living.  The 
Veteran did state he has some anxiety about his wife, who 
currently has Alzheimer's.  The Veteran denied alcohol or 
drug use, history of violence or assaultiveness, history of 
suicide attempts, suicidal or homicidal thoughts, significant 
memory loss or impairment, obsessive or ritualistic 
behaviors, panic attacks, diagnosable depression and anxiety, 
and impaired impulse control.

Upon examination, the VA examiner stated that the Veteran did 
not demonstrate an impairment of thought process or 
communication, or delusions or hallucinations.  His eye 
contact and interaction were within normal limits.  The 
Veteran was oriented to person, place, and time, and the rate 
and flow of his speech was within normal limits.  Overall, 
the VA examiner noted that the Veteran described a good 
current psychosocial functional status.  He maintained 
successful employment for many years and was quite active and 
busy in his retirement.  He has been able to keep up with 
routine responsibilities of self care and family role 
functioning.  His physical health was adequate, and his 
social/interpersonal relationship and recreational/leisure 
pursuits were good.

The VA examiner diagnosed the Veteran with PTSD, chronic, 
mild severity with a current GAF score of 70 to indicate mild 
symptoms.  The VA examiner determined that the Veteran does 
experience a wide variety of mild symptoms of PTSD, such as 
persistent re-experiencing, avoidance, and increased arousal, 
all of which impact his quality of life to a mild degree.  
Ultimately, the VA examiner concluded that the Veteran's PTSD 
was not severe enough to require continuous medication and 
that the Veteran's PTSD was not severe enough to interfere 
with occupational and social functioning.  The Veteran's mild 
PTSD would pose mild to no vocational or social limitations.

This evidence - considered in the aggregate, shows the 
Veteran is not entitled to a higher 30 percent initial rating 
under DC 9411.  The Veteran's GAF score has been 70 
throughout his post-service treatment.  As previously 
mentioned, a GAF score of 70 indicates that the Veteran's 
PTSD presents some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well, with some meaningful interpersonal 
relationships.  Additionally, the evidence does not establish 
that the Veteran's PTSD has ever prevented the Veteran from 
carrying out his regular volunteer activities.  The Veteran 
also denied symptoms of depressed mood, suspiciousness, or 
panic attacks (weekly or less often).  The Veteran did state 
that he has chronic sleep impairment, mild memory loss (such 
as the inability to remember traumatic events from his 
military service), and anxiety (particularly concerning his 
wife's Alzheimer's).  However, VA examiners have described 
the Veteran's PTSD symptoms as mild and acknowledged that the 
Veteran was able to maintain successful social and 
occupational relationships, including a 50-plus year 
marriage, good relationships with his family, and regular 
volunteer activities in his community.  Therefore, the 
evidence as a whole does not establish that the Veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks - the requirements for the next 
higher rating.

While the Veteran is competent, even as a layman, to attest 
to his experiencing intrusive memories of the Korean War, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on the cause of his current PTSD 
- and, in particular, whether this condition is traceable 
back to his military service.  This is a medical, not lay, 
determination.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998) (1997), the Court had the very 
same holding - again noting that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Veteran's symptoms do not cause impairment in his 
occupational or social functioning.  Therefore, the Board 
finds no reason to refer the case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for GERD is denied.

An initial disability rating greater than 10 percent for PTSD 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


